Citation Nr: 1128176	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include intervertebral disc syndrome.  

2.  Entitlement to an increased evaluation for residuals, strain, cervical spine, with degenerative joint disease, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran had active service from July 1958 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Manchester, New Hampshire.  

The issue of entitlement to service connection for a low back disorder, to include intervertebral disc syndrome, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action is required on his part.  


FINDING OF FACT

Residuals, strain, cervical spine, with degenerative joint disease are not manifested by unfavorable ankylosis of the entire cervical spine, with no demonstration of neurological impairment resulting from the service-connected cervical spine disorder.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for residuals, strain, cervical spine, with degenerative joint disease, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit)(as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

In a June 2007 letter, the RO provided the Veteran with notice of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter also told him to submit relevant evidence in his possession.  

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In this case, the Veteran was provided with notice as to the disability rating and effective date elements of the claim in the June 2007 letter and again in a June 2009 letter.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified.  While the Veteran has referred to his Social Security disability records on several occasions, the Social Security Administration has indicated that these records are not available.  The Veteran has also been afforded a VA examination.  The results of the examination provided sufficient detail to properly rate the Veteran's cervical spine disability.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and his ability to provide testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Cervical Spine

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Diagnostic Code 5003 (5010) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine. 					100

Unfavorable ankylosis of the entire thoracolumbar spine 			50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 								40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 								30

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 										20

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 			10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months 									60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months					40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months					20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months					10

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating for Formula and Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating. The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

With the exceptions noted, disability from the following diseases and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule. With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves. 38 C.F.R. § 4.124a.

A 20 percent evaluation is warranted for mild incomplete paralysis of the upper, middle and lower radicular groups of the major and minor extremities.  A 40 percent evaluation is warranted for moderate incomplete paralysis of the upper, middle and lower radicular groups of the major extremity, while a 30 percent evaluation is warranted for the minor extremity.  A 50 percent evaluation is warranted for severe incomplete paralysis of the upper, middle and lower radicular groups of the major extremity, while a 40 percent evaluation is warranted for the minor extremity. 38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511, 8512.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a.

The Veteran requested an increased disability evaluation for his service-connected cervical spine disorder in June 2007. Treatment records reveal that he was seen complaining of neck pain in October 2007.  The Veteran noted that applying a heating pad helped at times.  In a January 2008 neurology treatment note, the Veteran reported that his neck was still sore.  There were no radicular symptoms.  The Veteran stated that when his neck was bothering him his shoulders tended to  tighten.  

The Veteran was afforded a VA examination in January 2009.  The examiner noted that the claims folder was available and had been reviewed.  The Veteran stated that he wanted the rating changed from degenerative joint disease to intervertebral disc syndrome.  The Veteran reported having had X-rays done at a private facility which showed he had disc syndrome.  The Veteran stated that the condition had become progressively worse since onset.  The examiner noted that there was no history of trauma or neoplasm of the cervical spine.  There was also no history of urinary incontinence, urinary frequency, urinary urgency, or urinary retention requiring a catheterization.  The Veteran also did not have nocturia.  There was no fecal incontinence or constipation.  The Veteran did have erectile dysfunction, paresthesia, and numbness.  The examiner indicated that the erectile dysfunction was less likely than not caused by the cervical spine condition.  The examiner also stated that the numbness and paresthesia in the arms was more likely than not caused by the carpal tunnel syndrome.  

The examiner noted that there was a history of decreased motion, fatigue, stiffness, weakness, spasms, and pain.  The location of the neck pain was in the posterior neck and the pain was reported as constant.  The pain was described as aching and stabbing and the severity of the pain was described as moderate.  The pain was experienced daily; radiated to both shoulders and was described as aching.  The Veteran noted having flare-ups, which he described as severe, every two to three weeks.  The duration of the flare-ups was hours.  Precipitating factors were noted to be random.  Alleviating factors were rest and Tylenol.  The Veteran stated that he had lay down for a couple of hours until the Tylenol kicked in.  The pain radiated to the shoulders but there was no evidence of radiculopathy.  

With regard to incapacitating episodes, the Veteran stated that he did not keep a log but estimated that two to three times per month the pain was such that he had to lay down for an hour until the Tylenol became effective and he could start to move around.  The Veteran did not use any aids or devices and he had no limitation with regard to walking.  

Inspection of the spine revealed normal posture and head position.  There was symmetry in appearance and the gait was normal.  There was no Gibbus, kyphosis, list, scoliosis, reverse lordosis, or cervical spine ankylosis.  

Examination of muscles of the spine, specifically the cervical sacrospinalis, revealed no spasm, atrophy, guarding, tenderness, or weakness.  There was pain with motion on the left and right.  Motor examination revealed 5/5 strength for elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexors, finger abduction, and thumb opposition.  Sensory examination revealed normal findings for vibration, pinprick, light touch, and position sense.  Reflex examination for the biceps and triceps was normal.

Range of motion for the cervical spine was as follows:  flexion from 0 to 45 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, left lateral rotation from 0 to 60 degrees and right lateral rotation from 0 to 50 degrees.  There was objective evidence of pain on active range of motion but no additional limitation after three repetitions.  

The examiner stated that the Veteran had no incapacitating episodes due to intervertebral disc syndrome.  The Veteran was noted to not be working.  He had previously been a warehouse manager at a department store.  The Veteran was noted to have retired in November 2002 as a result of neck and back problems.  The examiner rendered a diagnosis of residuals of strain of the cervical spine with degenerative joint disease.  The examiner stated that the disability had a moderate effect on doing chores, shopping, recreation, traveling, bathing, and dressing.  It had a severe effect on exercise.  It also prevented participation in sports and had mild effect on feeding and grooming.  

The pertinent evidence of record includes the VA treatment records and the results of the January 2009 VA examination.  Significantly, no medical evidence of record reveals evidence of unfavorable ankylosis of the entire cervical spine.  Indeed, the January 2009 VA examination revealed motion in each plane of cervical movement.  Hence, entitlement to a higher percent rating for the cervical spine disorder is not warranted. The January 2009 VA examiner expressly indicated that there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  

The severity of the Veteran's cervical disability does not meet or more nearly approximate the criteria for increased rating under any of the applicable diagnostic codes.  Accordingly, the Veteran is appropriately rated at a 30 percent evaluation for his cervical spine disorder.

The VA examiner also found no identifiable abnormal musculoskeletal pathology of the cervical spine, and no evidence of neuropathy, cervical radiculopathy or myopathy attributable to the Veteran's service-connected cervical spine disorder.  The January 2009 VA examiner attributed the numbness in the Veteran's arms to his service-connected carpal tunnel syndrome.  As such, a separate evaluation for neurological impairment is not warranted.  There has also been no demonstration of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, as is required for a 40 percent disability evaluation.  

Subjective pain was noted to appear to be the greatest functional impact.  The Veteran's range of motion clearly remained within the criteria for no more than the current 30 percent evaluation during the entire appeal period.  Therefore, he is appropriately rated at a 30 percent evaluation for his cervical spine disorder.

The Veteran has requested that his disorder be reclassified as intervertebral disc syndrome of the cervical spine in his belief that this would warrant a higher rating.  While the Veteran's disability has not been classified as such, the Board has addressed the criteria necessary for a higher evaluation under intervertebral disc syndrome and why a 40 percent disability, the next higher evaluation, is not warranted.  

The Board also finds no evidence that the appellant's service-connected residuals, strain, cervical spine, with degenerative joint disease with painful motion presented such an unusual or exceptional disability picture at any time as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

There is no evidence that the schedular evaluation in this case is inadequate.  As discussed above, there are higher ratings for cervical spine disabilities, but the required manifestations have not been shown in this case.  The Veteran has not required frequent hospitalizations for his cervical spine disorder and while the Veteran is currently in receipt of Social Security disability benefits, it has been indicated that the disability was assigned for both cervical and lumbar disabilities.  The Veteran has not offered any objective evidence of any symptoms due to his cervical spine disorder that are not contemplated by the rating criteria.  Consequently, the Board concludes that referral of this case for consideration of the assignment of an extraschedular rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).





ORDER

An evaluation in excess of 30 percent for residuals, strain, cervical spine, with degenerative joint disease, is denied.  


REMAND

As it relates to the Veteran's claim of service connection, initially classified as intervertebral disc syndrome, the Veteran submitted treatment records, including x-rays, demonstrating that he had been diagnosed as having diffuse degenerative disc disease of the lumbar spine as well as degenerative joint disease of the lumbar spine, which he claimed as intervertebral disc syndrome.  

In its April 2010 supplemental statement of the case the RO indicated that no medical evidence had been received demonstrating that the Veteran had intervertebral disc syndrome in his low back or lumbar region.  The RO did not address the findings of diffuse degenerative disc disease and degenerative joint disease of the lumbar spine.  

The Board finds that an examination and a medical opinion regarding whether or not a nexus exists between the Veteran's current low back disorders, to include degenerative joint and disc disease, as well as intervertebral disc disease, and service is warranted.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran is presumed to be seeking service connection based on his low back symptoms, not based on a specific diagnosis, VA will address the issue of service connection for a low back disorder, to include intervertebral disc syndrome.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).





Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send a letter to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as entitlement to service connection for a low back disorder, to include intervertebral disc syndrome.  This letter must inform the Veteran of the information and evidence necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  The RO/AMC will schedule the Veteran for a VA examination to determine whether the Veteran currently has any low back disorder caused or aggravated by any incident of active military service. 

The following considerations will govern the examination:

a.  The claims folder, and a copy of this remand, will be reviewed by the examiner in conjunction with the examination, and the examiner will acknowledge this review in any report generated as a result of this remand.  

	b.  The examiner must respond to the inquiries:

(i)  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, did the Veteran develop any low back disorder, to include intervertebral disc syndrome, during service, or within one year of his discharge from active service?

(ii)  Given the medical and factual history as recorded in the Veteran's claims folder and his service treatment records, is there medical or lay evidence that are characteristic manifestations of a low back disorder, to include intervertebral disc syndrome, within one year of service, or shortly thereafter?

(iii)  A complete rationale for any opinion expressed must be provided.

3.  The Veteran must be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issue on appeal.  

If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


